Citation Nr: 0902791	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
hypertension.

2.  Entitlement to service connection for right knee status 
post medial and lateral meniscectomies, chondromalacia of the 
patella, arthritis of the femoral medial and femoral condyle, 
diffuse synovitis, and loose bodies (right knee condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
November 1960 and from February 1962 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to the veteran's service-
connected hypertension is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of any right knee condition during 
service or associating the veteran's current right knee 
condition to the veteran's active service nor was arthritis 
of the right knee shown to any degree within one year of 
discharge.





CONCLUSION OF LAW

A right knee condition was not incurred in service nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated November 1999 to August 2006.  The veteran 
submitted private treatment records from Baptist Hospital, 
dated April 1998 to May 1998; Cardiology Consultants, PA 
(including Dr. F.J.F.), dated March 1998 to August 2001; 
physical therapy, dated November 2005 to January 2006; Bay 
Radiology, dated in September 2005; GC Medical Center, dated 
in November 2005; and Panama City Surgery Center, dated in 
November 2005, and was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.

The Board notes that, to date, the veteran has not been 
afforded a VA medical examination regarding his claim of 
entitlement to service connection for a right knee condition.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds it unnecessary to afford the 
veteran an examination regarding his right knee condition.  
While the veteran is currently diagnosed with right knee 
conditions, there is no evidence of any complaint, diagnosis, 
or treatment for any right knee injury in service and there 
is no evidence, aside from the veteran's statements and 
testimony, that there is any association between the 
veteran's current right knee conditions and his active 
service.  As such, the Board finds it unnecessary to afford 
the veteran an examination regarding his right knee condition 
and will proceed to adjudication.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A veteran may also be granted service connection 
for arthritis, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for a 
right knee condition.  The veteran contends that he injured 
his right knee in service and that he has had right knee pain 
ever since service.

The veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for a right knee condition 
or injury.  Upon examination at retirement from service in 
November 1979, the veteran was not noted to be diagnosed with 
any right knee condition.

Private treatment records reveal that the veteran first 
complained of and was treated for right knee pain in 
September 2005.  At that time he indicated that he had right 
knee pain for the prior two weeks.  After a magnetic 
resonance imaging (MRI) scan of the right knee the veteran 
was diagnosed with diffuse articular cartilage thinning of 
the lateral patella facet and small knee joint effusion.  
Subsequently, in November 2005 the veteran underwent 
arthroscopic surgery of the right knee to repair a medial 
meniscus tear and treat patellofemoral syndrome and 
chondromalacia of the patella.  After surgery, the veteran 
was diagnosed with medial and lateral meniscus tears, 
chondromalacia of the patella, arthritis of the medial 
femoral condyle, diffuse synovitis, and loose bodies.

The veteran has been treated consistently since that 
September 2005 for right knee conditions; however, the 
medical evidence of record does not reveal any association 
between the veteran's right knee condition and the veteran's 
active service.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of a 
right knee condition until more than 28 years after 
separation from service.  This is significant evidence 
against the claim.

In light of the evidence, the Board finds that service 
connection for a right knee condition is not warranted.  
There was no complaint, diagnosis, or treatment for any right 
knee condition until more than 28 years after separation from 
service and there is no evidence, except for the veteran's 
statements, associating the veteran's current right knee 
condition with his active service.  As such, the Board finds 
that entitlement to service connection for a right knee 
condition must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right knee status post 
medial and lateral meniscectomies, chondromalacia of the 
patella, arthritis of the femoral medial and femoral condyle, 
diffuse synovitis, and loose bodies (right knee condition), 
is denied.


REMAND

The veteran seeks entitlement to service connection for sleep 
apnea, to include as secondary to the veteran's service 
connection hypertension.  The veteran contends that he was 
treated a number of times for awakening during the night with 
his heart pounding and sweating during service.  He indicates 
that each time he was diagnosed with insomnia and was sent 
home with valium or after an injection to go back to bed.  
The veteran states his belief that these episodes were 
symptoms of his current sleep apnea.  The veteran also 
contends that sleep apnea is caused by hypertension and has 
submitted articles indicating that hypertension is a risk 
factor for sleep apnea.

The veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for sleep apnea.  These 
records reveal that the veteran was treated on an emergency 
basis for insomnia in June 1974.  Upon examination at 
retirement from service in November 1979, the veteran was not 
noted to be diagnosed with or treated for sleep apnea.

The veteran was diagnosed with sleep apnea in May 1998 and 
has been diagnosed and treated consistently for this disorder 
since that time.  

In August 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran was noted to have 
been diagnosed with sleep apnea in 1998.  The veteran did not 
report any daytime hypersomnolence or hemoptysis.  The 
veteran indicated that he used a CPAP whenever he lies down.  
After examination, the veteran was diagnosed with sleep apnea 
and the opinion was rendered that the veteran's sleep apnea 
was less likely than not related to the veteran's service-
connected hypertension.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

As noted above, the veteran was afforded VA medical 
examination in August 2006 and the examiner rendered the 
opinion that the veteran's current sleep apnea is not related 
to the veteran's service-connected hypertension.  However, 
the examiner failed to render an opinion on whether the 
veteran's current sleep apnea is directly attributable to the 
veteran's active service, including the veteran's treatment 
for insomia in service, or permanently aggravated by the 
veteran's service-connected hypertension.  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to assess his claim for 
service connection for sleep apnea, to 
include as secondary to service-
connected hypertension.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination process.  The examiner is 
asked to provide an opinion whether it 
is at least as likely as not (a 
50 percent probability or greater) that 
the veteran's sleep apnea is directly 
related to his military service; or, is 
permanently aggravated by his service-
connected hypertension.  The examiner 
must comment upon the veteran's 
treatment for insomnia in service.  A 
complete rationale for all opinions 
expressed must be provided.

2.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


